Citation Nr: 1227041	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-31 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Post-9/11 G.I. Bill, as set forth in 38 U.S.C.A. § 3301, et seq.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty in the National Guard from March 2005 to August 2006.  

This matter is on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Education Center in Atlanta, Georgia.


REMAND

The Board finds that additional development is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran is seeking education benefits under the Post-9/11 G.I. Bill, as is set forth in 38 U.S.C.A. § 3301 et seq.  After this claim was denied in August 2009, the issue was ultimately appealed to the Board, which remanded the claim for additional development in July 2011.  Since that time, however, the Veteran submitted a July 2012 statement, indicating his desire to testify before a Veteran's Law Judge via video conference at a RO.

A veteran has a right to a hearing before the issuance of a Board decision. 38 C.F.R. §§ 3.103 (2011).  Accordingly, the Veteran should be scheduled for a hearing before the Board at the nearest RO facility, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veteran's Law Judge at the RO nearest to the Veteran in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses. 38 C.F.R. § 20.200(e). Notice of the hearing should be mailed to his known address of record and, if applicable, to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


